Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/09/2020.
Applicants are requested to cancel the non-elected claims because they are not eligible for rejoinder.
Drawings
The drawings were received on 09/13/2021.  These drawings are approved.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12,14 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is rejected because the ranges of Bi2O3 of 10 to 50 mole%, SiO2 20 to 60 mole% and A less than 10 mole% fall outside the scope of Bi2-xAxSiO5 where x= .001-.05. The Bi2O3 content cannot be as low as 10 mole%, the SiO2 content cannot be outside of 50 mole% and A cannot be as low as zero and as high as 10 mole%.
	Applicants argument support this rejection in the first table on page 7 where applicants give the molar percentages for x=.001 to .05. The content of Bi2O3 ranges 48.750-49.975%, SiO2 =50% and R2O3 ranges .025-1.250%. A claim may set forth only one range for each component in a claim.
Allowable Subject Matter
Claim 18 is allowed.
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicants’ arguments with respect to claims 15-17 and 19 being rejected under 35 USC 112 (d) are persuasive in overcoming the rejection.
	The rejection of claims 12,14 and 20-22 is maintained. Applicants argument that the mole% ranges are correct with the stoichiometric formula Bi2-xAxSiO5 where x= .001-2O3, SiO2 and A2O3 are outside the stoichiometric formula. The first table on page 7 of applicants’ remarks support the rejection as the table sets forth the molar percentages of the components for x=.001 to .05 being in molar % Bi2O3  48.750-49.975%, SiO2 =50% and R2O3 .025-1.250%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
12/09/2021